      3:18-cv-01887-JMC         Date Filed 10/17/18       Entry Number 30        Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION


FRANK HEINDEL,
PHIL LEVENTIS,

                               Plaintiffs,

v.
                                                          CASE NO. 3:18-cv-01887-DCC
MARCI ANDINO, Executive Director of the
South Carolina State Election Commission, in
her official capacity,
BILLY WAY, JR., Chair of the South Carolina               MOTION TO STAY
State Election Commission, in his official
capacity,
MARK A. BENSON, MARILYN BOWERS, AND
NICOLE SPAIN WHITE, Members of the South
Carolina State Election Commission, in their
official capacity,

                               Defendants.


            DEFENDANTS’ MOTION TO STAY SCHEDULING ORDER AND
                DISCLOSURE AND CONFERENCE REQUIREMENTS

       Pursuant to Local Rule 16.00(C), Defendants move to stay the entry of any scheduling

order, and all federal and local civil rule disclosure and conference requirements, until their

pending first motion for summary judgment has been ruled upon. See Local Civ. Rule 16.00(C)

(D.S.C.) (“The court may stay entry of the scheduling order(s) and all federal and local civil rule

disclosure and conference requirements pending resolution of a . . . dispositive motion. Any

party desiring a stay on this basis shall file a separate motion to stay. No consultation or separate

memorandum is required.”); see also Fed. R. Civ. P. 26(a), (c), (f). On July 30, 2018, Defendants

moved for summary judgment contending Plaintiffs lack standing—a prerequisite to the Court’s

exercise of jurisdiction in this case. (Dkt. 5); see Lujan v. Defs. of Wildlife, 504 U.S. 555, 561



                                                -1-
      3:18-cv-01887-JMC          Date Filed 10/17/18        Entry Number 30        Page 2 of 3




(1992) (“[T]he core component of standing is an essential and unchanging part of the case-or-

controversy requirement of Article III. . . . The party invoking federal jurisdiction bears the

burden of establishing [the] elements [of standing]. . . . . [T]hey are not mere pleading

requirements but rather an indispensable part of the plaintiff’s case . . . .”).

        Here, staying disclosures and the scheduling order would be appropriate. Depending on

the Court’s ruling, Defendants’ dispositive motion could resolve the case—mooting any

discovery related concerns (i.e. disclosures, scheduling, etc.). See, e.g., Cuyler v. Dep’t of Army,

No. 3:08-3261-CMC, 2009 WL 1749604, at *8 (D.S.C. June 22, 2009) (upholding the

Magistrate’s grant of a defendant’s motion to stay, and noting that the defendant “could and

should have avoided the discovery-related concerns by filing a motion to stay deadlines and

discovery [under Rule 16.00(C)] at the same time it filed its motion . . . .”). Further, Defendants’

motion to stay does not prejudice Plaintiffs because discovery has not yet begun in full. See, e.g.,

Regan v. City of Charleston, S.C., No. 2:13-CV-3046-PMD, 2015 WL 1518102, at *2 (D.S.C.

Mar. 31, 2015) (denying a motion to stay under Rule 16.00(C) where a consent scheduling order

had already been entered and discovery was about to close).

        Accordingly, Defendants respectfully ask the Court to stay any and all scheduling,

disclosure, and conference requirements until their summary judgment motion is resolved.




                                 [Signature block on the next page.]




                                                  -2-
     3:18-cv-01887-JMC   Date Filed 10/17/18   Entry Number 30   Page 3 of 3




                                    Respectfully Submitted,

                                    ALAN WILSON
                                    ATTORNEY GENERAL
                                    Fed. Bar No. 10457

                                    W. JEFFREY YOUNG
                                    CHIEF DEPUTY ATTORNEY GENERAL
                                    Fed. Bar No. 6122

                                    ROBERT D. COOK
                                    SOLICITOR GENERAL
                                    Fed. Bar No. 285

                                    THOMAS PARKIN C. HUNTER
                                    SENIOR ASSISTANT ATTORNEY GENERAL
                                    Fed. Bar No. 2018

                                    HARLEY LITTLETON KIRKLAND
                                    ASSISTANT ATTORNEY GENERAL
                                    Fed. Bar No. 12397

                                    SOUTH CAROLINA ATTORNEY GENERAL’S OFFICE
                                    Post Office Box 11549
                                    Columbia, South Carolina 29211-1549
                                    jyoung@scag.gov
                                    bcook@scag.gov
                                    phunter@scag.gov
                                    hkitkland@scag.gov

                                    /s/ Thomas Parkin C. Hunter
                                    SENIOR ASSISTANT ATTORNEY GENERAL
                                    ATTORNEYS FOR ALL DEFENDANTS




October 17, 2018
Columbia, SC




                                      -3-
